ORDER

PER CURIAM.
Albert Rose, appellant, appeals the judgment of the Circuit Court of St. Louis County in favor of the Division of Family Services (DFS). On appeal, Rose contends that the trial court erred in entering its judgment because the Director: (1) erred in affirming DFS’s rejection of Rose’s Medical Assistance (MA) and General Relief (GR) applications because DFS violated its own policies, state law, and federal law during the application process by not providing Rose with informed notice about the options available to him to make his life insurance policy an unavailable resource in order to meet the eligibility requirements; (2) erred in affirming DFS’s rejection of Rose’s MA and GR applications because DFS violated the United States Constitution as well as the Missouri Constitution during the application process by not providing informed notice to Rose about the permissible options to make his life insurance policy an unavailable resource; and (3) was equitably estopped from affirming DFS’s rejection of Rose’s MA and GR applications because DFS told Rose to do nothing with his life insurance policy, Rose relied on this statement, and DFS rejected Rose’s application because he did nothing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).